                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS




   UNITED STATES OF AMERICA,

                     Plaintiff,



   vs.                                                                Case No. 18-10026-02-EFM



   KENNETH CADE,

                     Defendant.




                                     MEMORANDUM AND ORDER

         Before the Court is Defendant’s Motion to Suppress (Doc. 60). Kenneth Cade argues that

the affidavit supporting the search warrant for Janet Case’s home contains statements obtained

illegally, either through Cade’s illegal arrest or Case’s coerced interview. Although Cade’s arrest

was illegal, Case’s statements were voluntary and the affidavit contains no material statements

derived from Cade’s arrest. Therefore, the affidavit incorporating those statements was legally

able to establish probable cause for the issuance of a search warrant.1 For those and the following

reasons, the Court denies the Motion.



        1
          As an aside, the Court finds that, even without Cade or Case’s statements, the affidavit would have contained
enough information to establish probable cause for the issuance of the search warrant.
                         I.      Factual and Procedural Background

       Kenneth Cade and Savannah Cole are charged with committing four armed robberies

between November 2017 and February 2018. On February 15, 2018, detectives learned that Cade

and Cole might be temporarily residing at Janet Case’s home at 4315 E. Bayley. Officers

immediately monitored the home for signs of Cade. After a short while, a red SUV arrived at the

Bayley residence. Two people matching the descriptions of Cade and Cole exited the SUV and

entered the home. The officers did not have a valid arrest warrant, so they attempted to obtain

one. Their efforts were unsuccessful.

       Without an arrest warrant, ten officers approached the residence to do a “knock and talk,”

and to confirm the identity of Cade and Cole. It was evening and therefore dark outside. As the

officers were approaching, Cole unexpectedly exited the home to empty the garbage. At this

moment, Officer Boatright approached Cole, quickly requesting to ask her questions. The

exchange was very brief. Without answering, Cole dashed back inside and quickly slammed the

door. At roughly the same time the door shut, Officer Boatright shouted “stop.” Officer Boatright

then kicked the door several times before backing away.

       At this point, the other officers had fully surrounded the residence. Cade’s mother, Janet

Case, opened the door and asked who was there. After seeing the officers, Case informed them

that young children were inside the home.     Case and one child exited the home, and officers

escorted the child to the side. Officers then saw Cade and Cole inside the home through the open

door. The officers commanded Cade and Cole at gunpoint to exit the home. Cade and Cole

subsequently exited the residence and the officers arrested them.




                                               -2-
        Case permitted the officers to do a protective sweep of the home. She then agreed to

accompany them to the Wichita Police Department headquarters for an interview. At the police

station, Case waited approximately ten minutes in an interview room before Detective Davis

arrived to interview her. The detective interviewed Case for twenty minutes, during which she

made incriminating statements about Cade and Cole. After the interview, Case waited for roughly

forty-five minutes before an officer escorted her to her daughter’s home.

       Cade seeks to suppress evidence gathered from Case’s home on February 15 pursuant to a

search warrant. Cade alleges that the officers violated his Fourth Amendment rights by arresting

him without a warrant, and his Fifth Amendment due process rights by coercing Case into giving

an involuntary statement. Cade argues that statements obtained via these two methods supported

the affidavit used to establish probable cause for the search warrant.

                                           II.      Legal Standard

A.     Exigent Circumstances

       Absent a warrant, or probable cause plus exigent circumstances, law enforcement officers

cannot enter a home to arrest a suspected criminal.2 The Parties do not dispute the presence of

probable cause in this case. Generally, exigent circumstances arise when (1) the officers have

reasonable grounds to believe that there is immediate need to protect their lives or the lives of

others, or their property or that of others, (2) the search is not motivated by an intent to arrest and

seize evidence, and (3) there is some reasonable basis, approaching probable cause, to associate

an emergency with the place to be searched.3 The Government bears the burden of establishing



       2
           Payton v. New York, 445 U.S. 573, 653 (1980).
       3
           United States v. Anderson, 981 F.2d 1560, 1567 (10th Cir. 1992).



                                                        -3-
that exigent circumstances made the warrantless entry necessary.4 Relevant to this case, the

Government specifically alleges that three exigent circumstances existed: (1) an ongoing “hot

pursuit;” (2) the chance of imminent destruction of evidence; and (3) a threat to officer safety.5

B.      Fifth Amendment Due Process

        Generally, a defendant cannot suppress evidence obtained pursuant to a warrant based on

a third-party’s statement.6 However, in United States v. Gonzalez,7 the Tenth Circuit permitted a

defendant to challenge the voluntariness of a third-party’s statement to police, because that

statement potentially implicated the defendant’s Fifth Amendment due process rights.8

Specifically, a defendant’s “due process rights would be implicated if the subject witness was

coerced into making false statements and those statements were admitted against [the defendant]

at trial.”9 The court noted that a statement is involuntary if the government’s actions caused the

witness’s will to be “overborne” and “his capacity for self-determination critically impaired.”10

Courts determine whether a statement was freely and voluntarily given based on the totality of the

circumstances.11 The relevant circumstances embrace “both the characteristics of the accused and



        4
         United States v. Reeves, 524 F.3d 1161, 1169 (10th Cir. 2008) (citing United States v. Anderson, 154 F.3d
1225, 1233 (10th Cir. 1998)).
         5
           Georgia v. Randolph, 547 U.S. 103, 116 (2006) (mentioning these three specific exigencies among other
possible exigencies).
        6
          Alderman v. United States, 394 U.S. 165, 174 (1969) (“Fourth Amendment rights are personal rights which,
like some other constitutional rights, may not be vicariously asserted”).
        7
            164 F.3d 1285 (10th Cir. 1999).
        8
            See id.
        9
            Id. at 1289.
        10
             Id.
        11
             Arizona v. Fulminante, 499 U.S. 279, 285–86 (1991).



                                                        -4-
the details of the interrogation.”12 Relevant factors include the suspect's age, intelligence, and

education, the length of detention and questioning, the use or threat of physical punishment,

whether Miranda warnings were given, the accused's physical and mental characteristics, the

location of the interrogation, and the conduct of the police officers.13

                                               III.     Analysis

A.     Exigent Circumstances

       1.          Hot Pursuit

       The Court finds that the Government has not met its burden to prove Cole subjectively

knew she was pursued by a law enforcement officer at the time she fled from the encounter with

Officer Boatright. As such, the Government has failed to establish the exigent circumstance of

“hot pursuit.” In United States v. Santana,14 the Supreme Court applied the hot pursuit exigency

when a suspect briefly exited her home, officers shouted at her, clearly identifying themselves, and

the suspect recognized the officers and fled back into her home.15 The court held that the suspect’s

doorway was a public place, and because the officers had probable cause, they were permitted to

arrest her without a warrant.16 The court stated that the suspect could not defeat an otherwise

proper arrest that had been set in motion in a public place by retreating into her home.17 In




       12
            Lucero v. Kerby, 133 F.3d 1299, 1311 (10th Cir.1998).
       13
            Id. at 1311.
       14
            427 U.S. 38 (1976).
       15
            Id. at 41.
       16
            Id. at 42.
       17
            Id.



                                                       -5-
justifying this determination, the court focused on the fact that the suspect’s rapid retreat into the

home also created the exigent circumstance of destruction of evidence.18

       In this case, the Government argues that the hot pursuit exigency applies because of the

brief encounter that Officer Boatright had with Cole when she stepped outside to empty the trash.

However, the facts in this case differ from those in Santana. It is not clear that Cole knew that

Officer Boatright was indeed a police officer when she was approached by him in the dark. The

encounter occurred at night, in an area with limited lighting. The officers, including Officer

Boatright, were dressed almost entirely in black. Although the officers wore vests with “POLICE”

written on the front in white, the encounter with Cole was so brief, and so apparently and justifiably

startling, that she reasonably may not have identified Officer Boatright in the dark, outside her

home. Furthermore, the video evidence captured from the body cameras of multiple police officers

indicates that no officer identified themselves to Cole. Officer Boatright shouted “stop” to Cole,

but he did not otherwise identify himself as a law enforcement officer. Additionally, he shouted

this as Cole shut the door, making it quite possible that she did not hear him. These circumstances

show that it is unlikely that Cole knew police officers pursued her. The Government has not met

its burden to prove that Cole subjectively knew she was being pursued by police at the time of the

encounter with Officer Boatright outside the house. As such, the Court finds that there was no

exigent circumstance created by hot pursuit.

       2.         Destruction of Evidence

       The Court finds that there was no threat that someone would destroy the evidence inside

Case’s home. The evidence suspected to be inside the home at the time the officers encountered


       18
            Id. at 43 (the evidence at issue was a bag of heroin, which the court noted was easily destroyable).



                                                          -6-
Cade is not easily or quickly destroyable. The relevant evidence was a coat, a purse, and firearms.

These items are not analogous to portable, disposable illegal substances, which represent the

typical destruction of evidence exigency cases. No one inside the home could have quickly

destroyed the evidence at issue.     As such, the Court finds that there was not an exigent

circumstance created from the threat of Cade’s destruction of evidence.

       3.          Officer Safety

       The Court finds that there was no viable threat to officer safety that gave rise to an exigent

circumstance. In United States v. Walker,19 the Tenth Circuit stated “[The officer safety doctrine]

creates an exception to the general prohibition of warrantless entries when (1) the officers had an

objectively reasonable basis to believe that there was an immediate need to enter to protect the

safety of themselves or others, and (2) the conduct of the entry was reasonable.”20 In that case,

the police officers performed a “knock and talk,” carefully approaching the defendant’s door,

knocking on it, and announcing their presence and identities.21 The defendant immediately

responded by threateningly stating that he possessed a firearm.22 Under those circumstances, the

officers reasonably assessed that they were in imminent danger and acted accordingly by entering

the home without a warrant.23

       This case differs from Walker in multiple ways. Here, the officers did not perform a “knock

and talk,” nor did they clearly identify themselves in another manner. As a result, it is unlikely


       19
            474 F.3d 1249 (2007).
       20
            Id. at 1253.
       21
            Id. at 1251.
       22
            Id.
       23
            Id. at 1253.



                                                -7-
that the residents of the house immediately knew that the people outside were law enforcement

officers. Once the residents of the house likely recognized the officers (which the Court assumes

happened promptly after Cole shut the door), the officers were still not under threat of immediate

harm. They could have deescalated the situation, fallen back, and secured the home with a wider

perimeter. They could have kept a reasonable distance while announcing their presence to those

inside the home. Furthermore, if the officers felt there was a serious threat to their safety, Officer

Boatright likely would not have approached the door to kick it several times. Taken together, these

facts indicate that there was not a threat to the officers’ safety. The Court finds that the

Government has failed to meet its burden to prove that an exigent circumstance existed under the

officer safety doctrine.

       4.      Illegal Arrest of Cade

       The Government has failed to carry its burden to prove that exigent circumstances existed

under its proposed theory of hot pursuit, threat of evidence destruction, or threat to officer safety.

Since the Government did not otherwise have a valid arrest warrant, the arrest of Cade was illegal.

       Cade seeks to suppress evidence gathered from the search of Case’s house, because the

supporting affidavit contained statements obtained illegally. However, there are no statements

from Cade in the affidavit supporting the search warrant. Cade alternatively argues that the

evidence should be suppressed because the search warrant was supported by statements Case made

involuntarily. The Court will now consider whether that argument is credible.

B.     Voluntariness of Witness Statement




                                                 -8-
         Generally, a defendant cannot suppress third-party statements.24 However, Cade argues

that Case involuntarily testified to detectives, infringing on Cade’s due process rights. Cade has

the burden to prove that those statements were in fact involuntary.25 The Court concludes that

Cade has failed to carry that burden of proof.

         The facts in this case do not meet the legal standard enunciated in Gonzalez, with even less

indication that officers coerced Case into involuntarily testifying.26 The police asked Case to

accompany them to the police station; she did not have to comply. The officers did not use a show

of force to intimidate her into accompanying them. No one ever stated, or even suggested, that

Case was under arrest. No one gave Case Miranda warnings. The officer that escorted Case to

the police station did not handcuff her, and she sat in the front of the patrol car with him. When

they arrived at the police station, Case briefly waited in a typical witness interview room. Although

the table in this room had handcuffs permanently affixed to it, the officers did not handcuff or

restrain Case.

          Case waited a brief time, after which Detective Davis interviewed her. He did not threaten

her with arrest, nor did he state that she could leave only after answering his questions. When

Case mentioned that she wanted her medication, Detective Davis asked if they should take a break

to allow her to retrieve it. She dismissed this conciliation, informing him that the medication was

back at her house. The interview only lasted approximately twenty minutes. Finally, nothing




         24
              See Gonzalez, 164 F.3d at 1289.
         25
              See id.
         26
            Id. at 1288 (the Tenth Circuit held that, although the arrest warrant and escape clause would have been
unduly coercive, the fact that the witness did not know of the clause until after she testified vindicated the voluntariness
of the testimony).



                                                            -9-
about Case’s age, intelligence, or education suggest she would be particularly susceptible to police

coercion.

       For the foregoing reasons, the Court finds that Case’s statements were voluntary.

Therefore, Cade’s Fifth Amendment due process rights were not violated by Case’s interview with

law enforcement officers. Cade argues that Case’s statements supported facts in the affidavit

establishing probable cause to search the house. But the Court finds that even if it removed those

statements from the affidavit, there would nevertheless be more than enough information in the

affidavit to support probable cause. As a result, even though Cade’s arrest was illegal, the Court

will not suppress any of the evidence gathered from the search of Case’s home.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Suppress (Doc. 60) is

DENIED.

       IT IS SO ORDERED.

       Dated this 18th day of January, 2019.



                                               __s/ Eric F. Melgren________________
                                               ERIC F. MELGREN
                                               UNITED STATES DISTRICT JUDGE




                                                -10-
